Order reversed and the application denied in the following memorandum: Defendant, having already served his sentence, does not present a “‘viable’ claim of excessive sentence” within the meaning of People v. Lynn (28 N Y 2d 196, 203) and, hence, is not entitled to a hearing pursuant to People v. Montgomery (24 N Y 2d 130). Nor does he show that the validity of the judgment of conviction was disputed within the time prescribed for taking an appeal. (People v. Lynn, supra, at p. 203.) Further, the defendant’s papers are insufficient to require an ordinary coram nobis hearing based upon his claim of a sentence promise. (People v. Scott, 10 N Y 2d 380; People v. Withridge, 27 NY 2d 713.)